Citation Nr: 0916197	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-30 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post right 
total hip arthroplasty (claimed as right hip pain/surgery).

2.  Entitlement to service connection for coronary artery 
disease (claimed as a heart condition).

3.  Entitlement to service connection for urinary 
incontinence.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
February 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.   

The Veteran presented testimony at a Board hearing in January 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that at the Veteran's January 2009 Board 
hearing, he stated that since January 1984, he has been 
receiving social security benefits for his heart disability.  
He also indicated that the Social Security Administration 
(SSA) only asked him about his heart disability; but he 
admitted that he couldn't remember if the SSA had asked him 
about other disabilities (to include the other disabilities 
for which the Veteran is seeking service connection).  Since 
the precise nature of the Veteran's medical history is 
relevant in the present case, the Veteran's SSA records 
should be obtained.  VA has a duty to obtain SSA records when 
they may be relevant and VA has actual notice that the 
Veteran is receiving SSA benefits.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, the RO should contact the SSA and 
obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2)(2008).

Additionally, the Board notes that the service treatment 
records reflect that the Veteran sought treatment on multiple 
occasions for urethral discharge; that he was being treated 
by a urologist; that he was treated for prostatitis, and that 
in January 1961, he was provisionally diagnosed with non-
specific urethritis.  The Board finds that a VA examination 
and opinion are warranted for the purpose of determining the 
nature and extent of the Veteran's current urinary 
disability; and whether that disability is related to the 
symptoms noted in the service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature and etiology of 
the Veteran's urinary disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
treatment  records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
that the Veteran's urinary disability 
began during or is causally linked to any 
incident of service, to include the 
urethral discharge, prostatitis, and non-
specific urethritis noted in the service 
treatment records. 

The examiner is also requested to provide 
a rationale for any opinion expressed 
that includes a discussion of the in-
service findings.  

3.  After completing any additional 
development deemed necessary, the RO/AMC 
should readjudicate the Veteran's claims, 
with consideration of all evidence in the 
claims file.  The RO/AMC should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




